Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account C Opportunity Plus Supplement dated November 3, 2006 to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information (SAI) and replaces the prior supplement dated September 7, 2006. Please read it carefully and keep it with your current Contract Prospectus, Contract Prospectus Summary and SAI for future reference. 1. Effective November 6, 2006, ING FMR SM Earnings Growth Portfolio will change its name to ING FMR SM Large Cap Growth Portfolio. Accordingly, effective November 6, 2006, all references to ING FMR SM Earnings Growth Portfolio in the Contract Prospectus, Contract Prospectus Summary and SAI are deleted and replaced with ING FMR SM Large Cap Growth Portfolio. 2. Effective January 15, 2007, the following investment option may be available under your contract: ING Global Resources Portfolio (Class S) (3) Transfers or deposits are not allowed into the subaccount investing in this fund, except from accounts established under the contract before May 1, 1998. As soon as all those who have current allocations to the subaccount under the contract have redirected their allocations to other investment options, we will close the subaccount to all investments (except loan repayments that we automatically deposit into the subaccount according to our loan repayment procedures). 3. Effective January 15, 2007, the following information is added to the Contract Prospectus under Appendix III  Fund Descriptions: Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Investors Trust  ING Directed Services, Inc. Seeks long-term capital Global Resources Portfolio appreciation. Subadviser : ING Investment Management Co. 4. The information for ING Wells Fargo Small Cap Disciplined Portfolio appearing in the Contract Prospectus under Appendix III  Fund Descriptions is deleted and replaced with the following: Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Investors Trust  ING Directed Services, Inc. Seeks long-term capital Wells Fargo Small Cap appreciation. Disciplined Portfolio Subadviser : Wells Capital Management, Inc. Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), 151 Farmington Avenue, Hartford, CT 06156, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.75962-06F November 2006 C06-1024-013R
